Lumpkin, J.
Where a suit was brought seeking to recover for a breach of an implied warranty of a horse, for a breach of an express written warranty by which it was agreed that $10 should be paid if the horse’s eye should go out, and on a general express warranty of the condition of the horse; and where, after a demurrer had been filed and the court had orally stated his opinion but had not formally entered any order, an amendment was made, dismissing the suit as to the express warranty for $10 and also as to the implied warranty, and electing to proceed for a recovery on the allegation of a general express warranty; and where both sides introduced evidence, and it appeared from the undisputed testimony "of both that there was no express warranty except that in reference to the $10, there was no error in directing a verdict for the defendant. Thompson v. Etowah Iron Co., 91 Ga. 538; Grand Rapids Furniture Co. v. Morel, 110 Ga. 321 (1); Watson v. Barnes, ante, 733.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.